department cf the treasury internal_revenue_service washingtch oc z0zz24 feb tax_exempt_and_government_entities_division uniform issue list cut ep ralt contro number legend taxpayer ira a financial_institution b ira c financial_institution d ira e account f financial_institution g amount amount amount 20vu920055 o h dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by facsimiles dated november and date february and date and an email sent on date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from ira a an individual_retirement_account ira maintained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distribution of amount from ira a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the erroneous actions by financial_institution g amount was deposited into account f a non-ira account amount remains in account f and has not been used for any purpose taxpayer maintained ira a and ira c iras as described in sec_408 a of the code taxpayer represents that on j anuary she entered financial_institution g for the purpose of making a rollover_contribution of amount into an ira an employee of financial_institution g assisted taxpayer in completing an ira application form amount a distribution from ira c with financial_institution d was properly deposited into ira e three days later on date taxpayer returned to financial_institution g intending to deposit'a check totaling amount into an ira amount had been distributed from ira a on date taxpayer asked to speak to the same employee who assisted her with the adoption of ira e when taxpayer was informed the same employee was not working on date she decided to leave however another bank employee convinced taxpayer she could assist her taxpayer’s ability to speak english is limited her deceased spouse handled all of their financial matters it appears that when taxpayer returned to financial_institution g on date she assumed that the application to open ira e which had been prepared on date three days earlier could be used to make a similar rollover_contribution of amount however for an unexplained reason amount was deposited into account f anon-ira account by letter dated date financial_institution g stated there may have been a miscommunication between its employee and taxpayer further confusion surrounding the deposit of amount into account f occurred when financial_institution g issued taxpayer a form_5498 showing a rollover ' t ' ii contribution of amount sum of amounts and which taxpayer relied on hence taxpayer believed amount had been deposited into an ira taxpayer has difficulty understanding complex financial matters in her submission she indicated that she had maintained an ira for many years and intended to continue having an individual_retirement_plan this is supported by the historical facts based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included 1n gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers s_r sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service'will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred - the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount was caused by erroneous actions of an employee of financial_institution g such actions are evidenced by the issuance of a form_5498 showing a rollover_contribution which included amount therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a a copy of this letter_ruling has been sent to your authorized representative pursuant to a if you wish to inquire about this ruling please power_of_attorney on file in this office contact ld at sincerely yours co glia t wallen manager employee_plans technical group cc enclosures deleted copy of this letter notice of intention to disclose notice
